 MURRAY CORPORATION OF AMERICA313'ent and by operation of law is bound to cooperate in dissipating its predecessor'sunfair labor practices by recognizing and bargaining with the Union.Johnson is a successor to the Respondent within the meaning of theAlexanderMilburn Companycase, because he continued, without interruption,the businessof his predecessor as a franchised Pontiac dealer, on substantially the samepremises as his predecessor, and because the Respondent's employees becamehis employees immediately upon his accession to the business, with no substan-tial change in the nature of their duties, supervision, or the conditions underwhich they worked. As I understand theAlexander Milburn Companycasethis is all that is required to constitute Johnson a successor within the meaningof that decision.In its own summation of the case, the Board has stated thatit therein "held abona fidesuccessor to be responsible for remedying the unfairlabor practices of its predecessor, even though there wasno showingthat thesuccessorwas, in any sense, analter egoor disguised continuance of the pred-ecessor,or that it participated with the predecessor in its violations of theAct."(Autopart Manufacturing Company,91 NLRB 80, 81).' There is no suchshowing in the case at bar.Therationalein this line of cases appears to stemlargely from the court's decision inN. L. R. B. v. Cotten,105 F. 2d 179, 183 (C. A.6, 1939), in which the courtsaid,"It is the employingindustrythatis sought tobe regulated and brought within the correctiveand remedial provisions of theAct in the interest of industrial peace."I had not thought it clear, until I read theAutopart ManufacturingCompanycase(citedsupra),that knowledge of the successor on acquiringthe business ofhis predecessor of the pendency of unfair labor practice proceedings against thepredecessor, was necessarilyessentialfor holding a bonafide successor responsi-ble for remedyingthe unfairlabor practicesof his predecessor,but, inany event,Johnson had knowledge before he acquired the Respondent's business of thependency of unfair labor practice proceedings against theRespondent,and it isimmaterial if in his mistaken belief thatas new owner of the businesshe wouldnowise bebound to assume unfulfilled bargainingobligationsof the Respondent,he failed to inform himself fully as to the nature and scope of those obligations'"Accordingly, it is held that the Respondentand Johnson are jointly andseverally responsible for compliance with the terms of the Board's Decision andOrder.0 See also,Charles R. Krimm Lumber company,etal.,97 NLRB 1574;IndianapolisWire-Bound Box Company,93 NLRB 875;L. B. HosieryCo., Incorporated,88 NLRB 1000;Union ProductsCompany,75NLRB 591;McCarron Co.,100 NLRB 1537."The findingof knowledge is based onthe testimony of Frank H.'Stockdale,an officerof Respondent,that in Januarypreceding the sale of the business to Johnson in February,he toldJohnson that "there wasa NationalLabor RelationsBoard order standing," andJohnson's admission that Stockdaletold him that there hadbeen an order requiringRespondent to bargainwith the Union.MURRAY CORPORATIONOFAMERICA-ECORSEPLANTandTIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT&AGRICULTURALIMPLEMENTWORKERS OF AMERICA(UAW-CIO),PETITIONER.Case No. 7-RC-1722.November 14, 1952Decisionand OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Emil C. Farkas, hear-101 NLRB No. 75. 314DECISIONS OF NATIONALLABOR RELATIONS BOARDing officer.The hearingofficer'srulings made at thehearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case,2 the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involvedclaimsto represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitionerseeksto represent a unit of office and clerical em-ployees at the Employer's Ecorse, Michigan, plant.The Employercontends that only a unit including employees at both its Michiganplants is appropriate.The Employer, a manufacturer of aircraft and auto-truck parts,metal stampings, and household appliances, has plants located atDetroit and Ecorse, Michigan, and Scranton, Pennsylvania.TheDetroit plant (known as the Main plant) and the Ecorse plant con-stitute the automotive division of the Employer's operations; theScranton plant is the home appliance division.The general admin-istrative and executive offices of the Company are located at the Mainplant.The Ecorse plant, the only plant involved in thisproceeding, islocated 14milesfrom the Main plant.The two plants manufacturedifferent products 3 and have different plant managers.Both, how-ever, are under the jurisdiction of the vice president in charge of theautomotive division.Purchasingand generalaccounting for bothare handled at the Main plant, and labor relations policies for bothare established there.The Ecorse plant hires its own office and clerical employees.How-ever, the evaluation, administration, and control of salaries for bothplants are determined at the Main plant, and all salaried payrolls areprepared there 4Classifications, with one exception,are the sameat both plants; and employees in the same classifications have similar1 At the hearing, the Employermoved to dismiss the petition on the ground that the unitrequestedby the Petitioneris inappropriate.The hearing officer referred the motion tothe Board.For the reasons set forthInfra,the motion is hereby granted.2The Petitioner's request for oral argument is hereby denied, as the record and thebriefs, in our opinion,adequately set forththe issues and the positionsof theparties.'The Main plant manufactures automobile bodies, aircraft parts, airplane wing assemb-lies, and jet engines;the Ecorse plant manufactures frames for passenger automobiles andcivilian and military trucks.4 The office and clerical employees are all salaried employee., MURRAY CORPORATIONOF AN4^RICA315duties, skills, and rates of pay.Transfers from one plant to the other-re mead fro' time to time.All salaried employees have the samerights and privileges.Although there is no settled grievance pro-cedure for these employees, problems relating to them, if not settledat the plant level, ultimately clear through the director of industrialrelations, located at the Main plant.There has been no history of bargaining for the Employer's officeand clerical employees.In 1942, however, the Petitioner's Amalga-mated Local 889 petitioned for separate units of clerical employees atthe Main and Ecorse plants. The Board found that the employeesat both plants constituted a single appropriate unit, and directed anelection therein.'Local 889 lost the election.Although the presentpetition covers only office and clerical employees at the Ecorse plant,the record shows that the Petitioner is also attempting to organizesuch employees at the Main plant. Since 1937, production and main-tenance employees at the Main and Ecorse plants have been repre-sented by the Petitioner's Local No. 2 under contracts covering bothplants.The Petitioner contends that changes in the Employer's operationssince the Board's decision in 1942 warrant a finding that the office andclerical employees at the Ecorse plant now constitute an appropriateunit.The record fails to show, however, that there have been anysubstantial changes.Because of the proximity of the two plants, thecentralized control of labor, relations, and the similarity in the duties,skills, and working conditions of the office and clerical employees atboth plants, we are convinced, as the Board previously found, that amultiplant unit would be appropriate.Furthermore, the history ofbargaining for the production and maintenance employees demon-strates that multiplant bargaining is practicable cThe only apparentreason for the Petitioner's request for a single-plant unit is the extentof its organization of the Employer's employees. Section 9 (c) (5),of the Act precludes a unit finding on that basis alone.7We thereforefind that the unit requested by the Petitioner is not appropriate.Accordingly, we shall dismiss the petition.OrderIT 1S HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.5 The Murray Corporation of America,45 NLRB 854." The Board has recently indicated that it will no longer,in every instance,follow itsformer practice of requiring one group of employees to organize on a multiplant basiswherever other types of employees had previously organized themselves on that basis,Joseph E. Seagram&Sons,Inc ,101 NLRB 101. The history of bargaining of otheremployees of the same employer is, however,one of the factors to be considered indetermining the appropriateness of a proposed unit.*Montgomery Ward d Co.,Incorporated,90 NLRB 009.